Citation Nr: 0914473	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-14 649	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, but granted his claim 
for service connection for PTSD, assigning an initial rating 
of 30 percent.  He appealed those denials of service 
connection for the bilateral hearing loss and tinnitus, and 
he wants a higher initial rating for his PTSD.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In September 2007, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  During the hearing 
the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  

Regrettably, the Board is remanding the Veteran's claim for 
service connection for tinnitus to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  However, the Board is going 
ahead and deciding the claims concerning the bilateral 
hearing loss and PTSD.




FINDINGS OF FACT

1.  There is probative medical and other evidence of record 
for and against the Veteran's claim for service connection 
for bilateral hearing loss, so it is just as likely as not 
the hearing loss is related to his military service - and, 
in particular, to excessive noise exposure (acoustic trauma).

2.  Prior to April 4, 2008, the Veteran's PTSD symptoms 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.

3.  Since April 4, 2008, the Veteran's PTSD has caused 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Prior to April 4, 2008, the criteria are not met for an 
initial rating higher than 30 percent for the PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2008).

3.  As of April 4, 2008, however, the criteria are met for a 
higher 50 percent rating, but no greater, for the PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
DC 9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate his claim and explain 
what evidence VA is obligated to obtain or to assist him in 
obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These requirements apply to 
all five elements of a claim - including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And to the extent possible, this notice should be provided 
prior to initially adjudicating the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  If, however, there was no notice prior to 
the initial adjudication of the claim or the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).



Here, since the Board is granting the Veteran's claim for 
service connection for bilateral hearing loss - in full, 
there is no need to discuss whether there has been compliance 
with the notice-and-duty-to-assist provisions of the VCAA 
with respect to this claim because even were the Board to 
assume, for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

And as for the Veteran's other claim for a higher initial 
rating for his PTSD, where, as here, the increased-rating 
claim arose in another context, namely, the Veteran trying to 
establish his underlying entitlement to service connection, 
and the claim was subsequently granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Thereafter, once a notice of disagreement 
(NOD) has been filed, only the notice requirements for a 
rating decision and SOC described within 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
Appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  Regardless, here, though 
not technically required, the RO provided the additional 
Dingess notice in the April 2006 decision letter advising the 
Veteran of the grant of service connection for PTSD, and 
again provided this Dingess notice in June 2006 and August 
2007, including concerning the downstream disability rating 
and effective date elements of the claim.  So the Veteran has 
received all required VCAA notice concerning this claim.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The report of a February 2006 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has current 
diagnoses of right and left (i.e., bilateral) sensorineural 
hearing loss of moderate to moderately severe degree.  The 
report indicates the results of puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
70
60
65
LEFT
55
65
70
65
65

And his speech recognition scores were 76 and 72 percent in 
his right and left ears, respectively.  

Consequently, there is no disputing the Veteran has this 
claimed condition - and of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.  Rather, the determinative 
issue is whether his current bilateral sensorineural hearing 
loss is somehow attributable to his military service, and in 
particular to excessive noise exposure, i.e., acoustic 
trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
loud noise from weapons fire while serving as an infantryman 
in the army, particularly during combat in Vietnam.  His 
service personnel records indicate that his 
military occupational specialty (MOS) was light weapons 
infantryman, and that he engaged in combat in Vietnam.  And 
so, the Board finds there is credible evidence he sustained 
the type acoustic trauma claimed in service.  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) lessening 
this evidentiary burden of proof for showing incurrence of 
relevant injury in service where the event in question 
occurred in combat - provided, as here, the type injury 
alleged is consistent with the circumstances, conditions, and 
hardships of the Veteran's service.

However, even acknowledging the Veteran has bilateral hearing 
loss and that he was exposed to excessive noise while in 
service in the manner alleged, there still must be competent 
medical evidence establishing a relationship between his 
current hearing loss disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. 
App. at 495-97.  And, as a layman, he is incapable of opining 
on such matters requiring medical training and expertise.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

That is to say, combat service, even if established, does not 
obviate the need for the Veteran to also have medical nexus 
evidence linking his currently claimed disability to his 
military service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-95 (1999)

In this regard the Board notes the Veteran does not assert 
that he entered service with any pre-existing hearing loss; 
and, furthermore, the record does not suggest that any such 
disorder existed prior to his enlistment.  See 38 U.S.C.A. §§ 
1111, 1137.  Hence, the record does not suggest he had any 
pre-existing condition as related to hearing loss that might 
have been aggravated by his military service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board also notes the record does not contain any evidence 
of a diagnosis of sensorineural hearing loss within one year 
of the Veteran's discharge from service in May 1969.  Hence, 
he is not entitled to any presumption regarding in-service 
incurrence.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board further sees the Veteran's service treatment 
records (STRs), including the reports of his military 
entrance and discharge examinations, do not show he had 
hearing loss, or complaints relating thereto, either upon 
enlistment, while in service, or upon discharge.  The report 
of his January 1967 military pre-enlistment examination, 
which he had approximately 4 months prior to his May 1967 
enlistment, shows he had the following pure tone thresholds 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

So his hearing at all frequencies tested, for both ears, was 
within normal limits.

And the report of his separation examination in April 1969, 
approximately one month prior to his May 1969 discharge, 
shows he had the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
5
LEFT
20
10
20
N/A
15

Hence, the records concerning his service do not suggest he 
had any in-service hearing loss involving either ear.  This 
is probative evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

For service connection, however, it is not required that a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
be demonstrated during service, although a hearing loss 
disability by these standards must be currently present, 
and service connection is possible if such current hearing 
loss disability can be adequately linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

And so, as the record establishes the Veteran's in-service 
acoustic trauma and his current post-service bilateral 
hearing loss, there need only be a medically sound basis upon 
which to attribute this condition to his military service in 
order for him to be entitled to service connection.  See id.



Concerning this, the Veteran has submitted a letter from a 
private physician, D.W.V., M.D., dated in October 2007.  In 
this letter, Dr. D.W.V. provides that the Veteran reported 
that, while in service, he was exposed to excessive noise 
related to being a combat soldier, including weapons fire, as 
well as aircraft noise.  Dr. D.W.V. further provided that in 
his opinion the Veteran's bilateral sensorineural hearing 
loss is related to that noise exposure.   The Board sees 
that, in his letter, Dr. D.W.V. references the results of his 
conducting a physical examination of the Veteran and he also 
discusses the Veteran's audiometric testing, results, and 
speech discrimination scores in coming to this conclusion.  

On the other hand, in February 2006, VA provided the Veteran 
a C&P Exam to determine the etiology of his bilateral hearing 
loss.  And after conducting a clinical examination of him, 
considering the history he had provided, and reviewing his 
claims file, the VA examiner concluded that "[d]ue to 
documentation of normal hearing sensitivity at the time of 
discharge, it is [this examiner's] opinion that it is not at 
least as likely as not that [the Veteran's] hearing loss is 
due in part to his period in the service."  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  



Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  And, a physician's access to 
the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claim, the Board 
sees the record does not indicate that Dr. D.W.V. reviewed 
the Veteran's claims file in making his favorable 
determination, whereas the record shows the VA compensation 
examiner did review the claims file for the pertinent medical 
and other history in commenting unfavorably.  But see, too, 
Nieves-Rodriguez v. Peake, No. 06-3012 (Dec. 1, 2008), 
wherein the Court discusses, in great detail, how to assess 
the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court holds that claims 
file review, as it pertains to obtaining an overview of the 
claimant's medical history, is not a requirement for private 
medical opinions.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  


By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.

And, furthermore, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.  And so, 
here, as the Board does not reject the Veteran's statements 
regarding his in-service acoustic trauma, but to the 
contrary, instead finds that the record supports his 
assertions, the fact that Dr. D.W.V. relied upon the 
Veteran's statements regarding his history does not decrease 
the probative value of Dr. D.W.V.'s opinion because the 
Veteran's reported history is credible.

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  That is, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In this particular case at hand, arguably, the evidence is in 
relative equipoise.  That is, while the VA examiner has 
opined negatively as to a relationship between the Veteran's 
military service and his current hearing loss, Dr. D.W.V. has 
opined positively as to this association.  



Therefore, inasmuch as there is equally probative medical and 
other evidence for and against the claim, it is just as 
likely as not the Veteran's bilateral hearing loss is related 
to his military service - and, in particular, to excessive 
noise exposure (acoustic trauma) while in combat in Vietnam.  
So service connection is warranted when all reasonable doubt 
is resolved in his favor.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See, too, 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Prejean v. West, 13 Vet. 444, 448-499 (2000).  

III.  Entitlement to an Initial Rating Higher than 30 Percent 
for PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV), have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 30 percent, requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and  mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, DC 9411. 

The next higher rating, 50 percent, requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.



A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6.  

Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).

According to the DSM-IV, a GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning. 

The Veteran is appealing the RO's decision assigning an 
initial 30 percent rating for his PTSD retroactively 
effective from August 26, 2005, the date that the RO received 
his claim for this disability.  

Looking back historically, in response to his August 2005 
claim for service connection for PTSD, VA provided the 
Veteran a C&P Exam in November 2005.  The report of that 
examination indicates the examiner recorded the Veteran's 
description of his symptoms.  His symptoms included 
difficulty with prolonged sleep latency with frequent early 
morning awakenings, but that the prescription medication, 
Paxil, helps him to sleep when he is awakened by nightmares, 
which he reported were severe.  He also reported panic 
attacks that are triggered by particular events or settings 
such as restaurants or noisy areas and that occasionally 
cause him to vomit.  The report also indicates that the 
Veteran's symptoms included hypervigilence and increased 
startle response.  The Veteran also reported that he tends to 
check his windows and doors at night when he awakens and that 
he used to keep firearms, but got rid of them due to his 
nightmares and thoughts of suicide.  He also reported that he 
tries to avoid military stimuli such as movies and news 
relating to the Iraq war.  He also reported that he avoids 
all violence on television, as it makes his nightmares worse, 
and he avoids discussing his Vietnam experiences.  He also 
reported being depressed on and off for many years and that 
he has problems with easy tearfulness and feelings of 
profound worthlessness.  He also reported thoughts of 
shooting or hanging himself, but that he has not attempted to 
do this and denied any current intent to injure himself.  He 
reported that his self-esteem is extremely low and that he 
attributes this to "killing people."

Upon examining the Veteran, the VA examiner provided that the 
Veteran was polite and cooperative and that he was oriented 
in all spheres.  He provided the Veteran's mood was quite 
anxious and that his affect was at times tremulous.  He 
provided the Veteran's short-term memory was good and, 
although the examiner noted some concentration difficulties, 
he provided that the Veteran's thought processes were goal-
directed.  The examiner noted the Veteran's suicidal ideation 
as well as his denial of intent to hurt himself.  He also 
noted that there was no evidence of auditory or visual 
hallucinations or other preoccupations.  In summary, the 
examiner provided that the Veteran has had chronic and 
moderate to severe symptoms of PTSD for many years, but that 
they have worsened since his retirement.  He assigned a GAF 
of 52.

The Veteran's VA treatment records include progress notes 
from February 2006 through March 2007 relating to his 
presentment for medication management relating to his PTSD.  
A February 2006 note provides that his Paxil medication is 
helpful and that his bad dreams and nightmares are improving.  
A May 2006 note provides that the Veteran generally gets 6 
hours of sleep per night and that Paxil relaxes him; the note 
also records an increase in the Veteran's prescription 
dosage.  An August 2006 note provides that the Veteran 
reported sleep interruptions, he continues to have nightmares 
relating to his stressors, and that watching television that 
is not related to war can upset him as a trigger.  A December 
2006 note provides that the Veteran reported sleeping "OK" 
and that his depression and anxiety are helped with Paxil. A 
March 2007 note records that the Veteran reported that his 
sleep was "good."  Each of these notes during this course 
of treatment records a GAF score of 52.

The record also includes an April 2008 treatment update 
prepared by mental health professionals at the Denver, 
Colorado, Vet Center.  This report provides that the 
Veteran's PTSD symptoms are primarily severe anxiety attacks 
and daily intrusive thinking about Vietnam.  It provides that 
the Veteran feels constantly threatened that something bad 
will happen and that he avoids people out of fear of 
confrontation.  It provides that if someone disagrees with 
the Veteran, he becomes overwhelmed with anxiety and his 
anger is aroused.  It also provides that the Veteran 
currently lives with his wife of many years, but spends a 
good deal of time isolating himself in order to avoid 
stressful situations.  It further provides that the Veteran's 
PTSD is very chronic and that the Veteran would have a 
difficult time with employment that involved dealing with 
people or accepting criticism from a supervisor.  The report 
also provides that the Veteran's family is affected by his 
PTSD in that he isolates himself from other family members at 
gatherings.  The report also notes that the Veteran has 
flashbacks and becomes anxious in group therapy when he is 
trying to make a point.  The report notes the Veteran's 
nightmares as occurring 3 to 4 times per week.  It also notes 
that the Veteran has a "very serious case of PTSD," 
described as chronic and of delayed onset.  It also records a 
GAF score of 48.

As mentioned, the Veteran's current rating for his PTSD has 
been 30 percent effectively since August 26, 2005, the date 
that the RO received his claim for this disability.  To 
receive the next higher rating of 50 percent, his symptoms 
must cause occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, DC 
9411.  Concerning this, the Board finds that the evidence of 
record establishes that, as of April 4, 2008, the date of the 
Vet Center treatment update, the Veteran's PTSD symptoms rise 
to this higher level of impairment, especially as a result of 
his panic attacks occurring more than once a week and his 
social isolation associated with his PTSD.  See 38 C.F.R. § 
4.7.  But the Board also finds that his symptoms are not such 
as causing occupational and social impairment with 
deficiencies in most areas; and, therefore, an even higher 70 
percent rating is not warranted.  See 38 C.F.R. § 4.130, DC 
9411.  

Since, however, as mentioned, this appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern.  
Rather, the entire period since the effective date of the 
award is to be considered to ensure that consideration is 
given to the possibility of staging the rating - that is, 
assigning separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
Although the Board believes that the Veteran is entitled to a 
higher 50 percent rating as of April 4, 2008, the date of the 
letter from the Vet Center, the Board finds that, prior to 
this date, he is not entitled to a rating higher than 
30 percent.  So only to this extent is the Board granting his 
claim, which is tantamount to a "staged" rating since his 
rating increases effectively as of April 4, 2008.

Prior to the April 2008 treatment update from the Vet Center, 
the Veteran was regularly seen by a VA mental health care 
professional for the PTSD, beginning with his November 2005 
C&P Exam through his treatment as documented in his VA 
treatment records from February 2006 through March 2007.  
That is, as the Veteran was examined in relation to his PTSD 
in November 2005, February 2006, May 2006, August 2006, 
December 2006 and March 2007, the progression of his symptoms 
is well documented.  And over the course of this time period, 
the mental health professionals consistently noted the same 
GAF score of 52.  Indeed, even the Vet Center's April 2008 
letter notes the same GAF score of 52 during the past year, 
although slightly less, 48, then currently.

The Veteran had not met the requirements for a rating higher 
than 30 percent at any time prior to April 4, 2008, the date 
of that Vet Center letter.  During the immediately preceding 
period dating back to his original claim on August 26, 2005, 
his PTSD symptoms had caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.

And so, the Board may not further stage the Veteran's rating 
because he had been, at most, 30-percent disabled during the 
entire period prior to April 4, 2008.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating already in effect, see 
38 C.F.R. § 4.1), suggesting the Veteran is not adequately 
compensated by the regular rating schedule.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  The 
levels of impairment that the Veteran reports are fully 
contemplated by his existing ratings, initially 30 percent 
and, as of April 4, 2008, 50 percent.  Moreover, all of his 
evaluation and treatment for his PTSD has been on an 
outpatient basis, not as an inpatient.  So the Board does not 
have to refer this case to the Compensation and Pension 
Service for extra-schedular consideration.  VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is granted.

Prior to April 4, 2008, a disability rating higher than 30 
percent for the PTSD is denied.

But as of April 4, 2008, a higher 50 percent disability 
rating for the PTSD is granted, subject to the laws and 
regulations governing the payment of VA compensation.  


REMAND

As already explained, service connection is granted for 
current disability resulting from injury or disease incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
there must be:  (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here, as the report of the Veteran's February 2006 C&P Exam 
provides the required diagnosis of tinnitus, the condition 
claimed, the determinative issue is whether his tinnitus is 
related to his military service.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it); see also Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that he was exposed to 
loud noise from weapons fire while serving as an infantryman 
in the army, particularly during combat in Vietnam; and the 
Board, for the reasons and bases discussed above, 
has conceded his in-service acoustic trauma.  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) lessening 
this evidentiary burden of proof for showing incurrence of 
relevant injury in service where the event in question 
occurred in combat - provided, as here, the type injury 
alleged is consistent with the circumstances, conditions, and 
hardships of the Veteran's service.  The Board also has 
service connected the Veteran's bilateral sensorineural 
hearing loss, concluding the evidence supporting the claim 
for hearing loss was at least as probative as the evidence 
against the claim.  However, for the additional claim for 
tinnitus, there still needs to be competent medical nexus 
evidence establishing a link between the noise exposure in 
service and the current tinnitus.  See Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  That is to say, the Veteran's 
mere combat service, alone, does not obviate the need to have 
medical nexus evidence satisfying this requirement.  See 
Russo v. Brown, 9 Vet. App. 46 (1996); Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 
188, 194-95 (1999).

And, as a layman, the Veteran is incapable of opining on such 
matters requiring medical training and expertise.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  



In February 2006, VA provided the Veteran a C&P Exam to 
assess the nature and etiology of his tinnitus.  Upon 
conducting a review of the Veteran's claims file and medical 
history and performing an objective clinical examination of 
the Veteran, the VA examiner opined that, as the Veteran 
reported "constant humming in both ears for the past years" 
and "[d]ue to the recent onset of tinnitus reported it is 
not consistent with noise exposure or acoustic trauma," it 
is not as likely as not that the Veteran's tinnitus is 
related to his military service.

As previously stated, while the Board may not reject a 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Since then, as to the onset of his symptoms, the Veteran has 
further provided that while he was in service he experienced 
tinnitus symptoms intermittently, although it has been only 
within approximately the last 20 years that he began to 
experience his symptoms constantly.  See his September 2007 
hearing testimony. 

Ultimately, the VA examiner's negative opinion as to whether 
there is a relationship between the Veteran's tinnitus and 
his military service relies on his understanding that the 
Veteran's symptoms began approximately 15 years prior to his 
examination.  But the Veteran has testified that while his 
symptoms only became constant within that time frame, the 
onset of his symptoms was much earlier, indeed, while he was 
in service, immediately or soon after his exposure to 
excessive noise in combat.  Tinnitus, by its very nature, is 
an inherently subjective condition characterized by "a noise 
in the ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).  And because of this, even as a layman, the 
Veteran is competent to allege he has experienced tinnitus 
since the noise exposure in question during his military 
service.  See 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

Accordingly, the claim for tinnitus is REMANDED for the 
following additional development and consideration:

1.  If possible, have a VA examiner 
submit a supplemental opinion indicating 
whether the Veteran's tinnitus is at 
least as likely as not related to his 
military service - particularly taking 
into account the nature of acoustic 
trauma to which he was exposed in service 
and his experience of intermittent 
symptoms while in service and constant 
symptoms post-service.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.

If another examination is needed to 
provide this additional medical comment, 
then schedule the Veteran for another 
examination.

2.  Then readjudicate the claim for 
service condition for tinnitus in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


